883 F.2d 661
20 Envtl. L. Rep. 20,086
PACIFICORP, d/b/a Pacific Power & Light Company, Petitioner,v.Lee THOMAS, Administrator, EPA, et al., Respondents.
Nos. 88-7184, 88-7231.
United States Court of Appeals,Ninth Circuit.
Submitted Sept. 6, 1988.Decided Sept. 8, 1988.

Before BROWNING, WIGGINS, and LEAVY, Circuit Judges.

ORDER

1
Respondents' motion to dismiss is granted.  An EPA notice of violation is not reviewable because it is not a final agency action.  See 42 U.S.C. Sec. 7607(b)(1983);  Union Electric Co. v. Environmental Protection Agency, 593 F.2d 299, 304-06 (8th Cir.1979);  West Penn Power Co. v. Train, 522 F.2d 302, 310-11 (3d Cir.1975);  see also Air California v. United States Department of Transportation, 654 F.2d 616, 620-21 (9th Cir.1981) (FAA letter warning of possible civil penalties not reviewable as non-final).